MEMORANDUM**
Olivia Lopez-Esquer, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s removal order and denial of her application for cancellation of removal. We lack jurisdiction to review the discretionary determination that Lopez-Esquer failed to demonstrate the requisite “exceptional and extremely unusual hardship” to a qualifying relative. 8 U.S.C. § 1252(a)(2)(B); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Lopez-Esquer’s contention that the Board was required to state reasons for its decision lacks merit. Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003) (holding that the BIA does not violate due process by affirming without opinion an immigration judge’s hardship determination in a cancellation of removal case).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the *267courts of this circuit except as provided by Ninth Circuit Rule 36-3.